DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
Claims 1-34 remain in condition for allowance for reasons cited in 03 August 2021 notice of allowability. The 24 September 2021 IDS has been considered.
	While Kemp et al. (US 2008/0113317) discloses pertinent art regarding watershed algorithms (abstract; para. [0073]), the methods disclosed by Kemp et al. are directed towards analysis of dental plaque (para. [0073]) and not body fluids as claimed in the allowed application nor performing the watershed algorithm iteratively. 
	Wu et al. (WO 2014/520253; equivalent document US 2012/0282600) is silent on any method of performing a watershed transform let alone performing a watershed transform iteratively as is claimed in the allowed application.
	 Kanda (WO 2006/080239; equivalent document US 2008/0056610) discloses the pertinent art of providing image processing methods employing watershed algorithms (abstract; para. [0011]). However, Kanda is silent on performing watershed transforms on body fluid samples nor performing the watershed algorithm iteratively as claimed in the allowed application.
	Chiu et al. (WO 2015/157369; equivalent document US 2017/0175174) discloses performing a Reverse watershed Method and performing the method iteratively (para. [0231]). However, Chiu is silent on performing the method for other watershed 
	Chefd’hotel et al. (WO 2016/001223; equivalent document US 2017/0098310) discloses a watershed algorithm utilized to segment nuclei (para. [0152]). Chefd’hotel is silent on performing a watershed iteratively and performing said watershed algorithm on body fluids (but applied to analysis of tissues) (para. [0003], [0020]) as claimed in the allowed application.

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Wu et al. (US 2013/0164740) discloses a method for analyzing a body fluid containing cells (see [0057]), the method comprising collecting signals emitted by a body fluid sample irradiated by an energy source, wherein the body fluid sample is stained with a fluorescent dye, wherein the fluorescent dye permeates a cell membrane and binds to a nucleic acid to form a dye complex within the cell (see [0020]); analyzing signals above a threshold (by analyzing whether they exhibit fluorescent emission or not) to distinguish different types of cells in the body fluid (differentiation of WBC's and RBC's) (paragraph [0082]).
However, Wu et al teaches nor fairly suggests iteratively applying the watershed transform to the plurality of peaks and valleys, including, in each iteration, merging a less dominant one of the valleys with a more dominant one of the valleys that is adjacent to the less dominant valley and separated by less than a predetermined 
Wu was modified in the previous non-final office action by Bittner et al. (US 2008/0280777) and Weng et al. (US 2007/0211928).
Bittner discloses methods for carrying out experiments on living cells, including making measurements of the operation transcriptional regulatory processes and indicators of the kinds of processes operating in the cell in response to external stimuli (abstract).  Furthermore, Bittner teaches applying a watershed transform to collected signals and thereby defining a plurality peaks and valleys in the collected signals (paragraph [0045]) and setting a threshold for signal analysis based on the dominant signal of the valley (the mode of a contrast histogram) (paragraphs [0104]-[0105] and [0121]) wherein a global threshold is applied to the image to detect all signals above threshold (paragraphs [0133]-[0134]) enabling differentiation among cellular processes that respond to particular stimuli (paragraphs [0096] and [0135]).
Weng discloses the analogous art of analyzing biological samples using a watershed transform (abstract, paragraph [0087]) and discloses iteratively applying a watershed transform to the plurality of peaks and valleys to form a dominant valley (paragraphs [0087]-[0088], [0092], [0097], [0099]-[0100]) in order to identify biological features of interest (paragraph [0039]).
However, there it would not have been obvious nor provide any motivation for one of ordinary skill in the art to combine the Wu, Bittner, and Weng references and arrive at the claimed invention because none of the cited prior art teaches nor fairly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached at (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797